 

Exhibit 10.4

EXECUTION COPY

 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
made and entered into as of December 20, 2013, by and among Tecnoglass Inc.
(formerly known as Andina Acquisition Corporation), an exempted company
incorporated under the laws of the Cayman Islands (the “Company”), and the
parties named on the Schedule of Investors attached hereto.

 

WHEREAS, the Company and certain of the Holders (as defined below) are parties
to that certain Registration Rights Agreement dated as of March 16, 2012 (the
“Prior Agreement”);

 

WHEREAS, certain of the Holders are acquiring, on or about the date hereof,
ordinary shares of the Company (the “Ordinary Shares”) pursuant to that certain
Agreement and Plan of Reorganization (the “Merger Agreement”), dated as of
August 17, 2013, as amended, by and among the Company, Andina Merger Sub, Inc.,
Tecnoglass S.A. and C.I. Energia Solar S.A. ES Windows and Tecno Corporation;
and

 

WHEREAS, the parties to the Prior Agreement desire to amend and restate the
Prior Agreement to provide for the terms and conditions included herein and to
include the recipients of Ordinary Shares pursuant to the Merger Agreement.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

1. CERTAIN DEFINITIONS.

 

As used in this Agreement, in addition to the terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings:

 

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Company and its
subsidiaries shall not be deemed to be Affiliates of any Holder of Registrable
Securities. As used in this definition, “control” (including, with its
correlative meanings, “controlling,” “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise). With respect to any Person who is an
individual, “Affiliates” shall also include, without limitation, any member of
such individual’s Family Group.

 

“Agreement” has the meaning specified in the Preamble.

 

“Automatic Shelf Registration Statement” has the meaning specified in Section
2.1.

 

“Business Day” means any day other than a day on which the SEC is closed.

 

“Company” has the meaning specified in the Preamble.

 

 

 

 

“Demand Registrations” has the meaning specified in Section 2.1.

 

“Effectiveness Period” means the period commending on the date of the
effectiveness of a Shelf Registration Statement and ending on the earliest of
(A) the third anniversary of the date of the effectiveness of a Shelf
Registration Statement, (B) the date on which all Registrable Securities covered
by a Shelf Registration Statement have been sold pursuant to the Shelf
Registration Statement, and (C) the date as of which there are no longer any
Registrable Securities covered by a Shelf Registration Statement in existence.

 

“End of Suspension Notice” has the meaning specified in Section 2.7(b).

 

“Family Group” means, with respect to a Person who is an individual, (i) such
individual’s spouse and descendants (whether natural or adopted) (collectively,
for purposes of this definition, “relatives”), (ii) such individual’s executor
or personal representative, (iii) any trust, the trustee of which is such
individual or such individual’s executor or personal representative and which at
all times is and remains solely for the benefit of such individual and/or such
individual’s relatives, (iv) any corporation, limited partnership, limited
liability company or other tax flow-through entity the governing instruments of
which provide that such individual or such individual’s executor or personal
representative shall have the exclusive, nontransferable power to direct the
management and policies of such entity and of which the sole owners of stock,
partnership interests, membership interests or any other equity interests are
limited to such individual, such individual’s relatives and/or the trusts
described in clause (iii) above, and (v) any retirement plan for such
individual.

 

“Founder Registrable Securities” means the Registrable Securities purchased by
the Founders in private placement transactions prior to or concurrently with the
Company’s initial public offering.

 

“Founders” means Child’s Trust F/B/O Francesca Weil U/A dated March 4, 2010,
Child’s Trust F/B/O Alexander Weil U/A dated March 4, 2010, Child’s Trust F/B/O
Benjamin Luke Weil U/A dated March 4, 2010, B. Luke Weil, Julio A. Torres,
Martha L. Byorum, Capital Advisory Partners L.A., Eduardo Robayo, LWEH LLC,
Robert Stevens, Eric Carrera, EarlyBirdCapital, Inc., Graubard Miller, A. Lorne
Weil 2006 Irrevocable Trust - Family Investment Trust and Marjorie Hernandez.

 

“Holder” means a holder of Registrable Securities.

 

“Indemnified Party” has the meaning specified in Section 7.3.

 

“Indemnifying Party” has the meaning specified in Section 7.3.

 

“Lock-Up Period” has the meaning ascribed to such term in the Lock-Up Agreement,
dated December 20, 2013, by and between the Company and certain of the Holders.

 

“Long-Form Registrations” has the meaning specified in Section 2.1.

 

“Merger Agreement” has the meaning specified in the Recitals.

 

2

 

 

“Ordinary Shares” has the meaning specified in the Recitals.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Prior Agreement” has the meaning specified in the Recitals.

 

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 415 promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

 

“Public Offering” means any sale or distribution by the Company and/or Holders
of Registrable Securities to the public of Ordinary Shares pursuant to an
offering registered under the Securities Act.

 

“Registrable Securities” means (i) the Ordinary Shares, and the Ordinary Shares
issuable upon exercise of the Company’s warrants to purchase Ordinary Shares or
issuable upon exercise of the Unit Purchase Options or issuable upon exercise of
the Company’s warrants to purchase Ordinary Shares included within the Unit
Purchase Options, each as purchased by the Founders in private placement
transactions prior to or concurrently with the Company’s initial public
offering, (ii) the Ordinary Shares to be issued pursuant to the Merger
Agreement, (iii) any Ordinary Shares issued or issuable upon the exercise of any
equity security of the Company that is issuable upon conversion of any working
capital loans in an amount up to $500,000 made to the Company by any Holder and
(iv) all Ordinary Shares issued to any Holder with respect to the securities
referred to in clauses (i), (ii) and (iii) above by way of any stock split,
stock dividend, recapitalization, combination of shares, acquisition,
consolidation, reorganization, share exchange, share reconstruction,
amalgamation, contractual control arrangement or similar event; provided,
however, that as to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (a) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (b) such
securities shall have been otherwise transferred, new certificates for such
securities or uncertificated shares not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of such securities shall not require registration under the
Securities Act; (c) such securities shall have ceased to be outstanding; or (d)
such securities have been sold to, or through, a broker, dealer or underwriter
in a public distribution or other public securities transaction; provided, that
any Registrable Securities held by any Holder that may be sold under Rule
144(b)(1)(i) without limitation under any of the other requirements of Rule 144
(as confirmed by an opinion of the Company’s counsel) shall cease to be
Registrable Securities.

 

3

 

 

“Registration Expenses” means all expenses incurred by the Company in complying
with Sections 2 and 3 hereof, including, without limitation, all registration
and filing fees, printing expenses, fees and disbursements of counsel for the
Company, state “blue sky” fees and expenses, and accountants’ expenses but
excluding any underwriting discounts and commissions or other fees of any
broker, dealer or underwriter incurred in connection with a sale of Registrable
Securities and any taxes applicable to any Holder with respect to any transfer
or sale of Registrable Securities.

 

“Registration Statement” means any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all materials incorporated by reference in such registration
statement.

 

“Rule 144”, “Rule 405” and “Rule 415” mean, in each case, such rule promulgated
under the Securities Act (or any successor provision) by the SEC, as the same
shall be amended from time to time, or any successor rule then in force.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.

 

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated by the SEC thereunder.

 

“Shelf Registration” has the meaning specified in Section 2.1.

 

“Shelf Registrable Securities” has the meaning specified in Section 2.5(c).

 

“Shelf Registration Statement” has the meaning specified in Section 2.1.

 

“Shelf Takedown Notice” has the meaning specified in Section 2.5(c).

 

“Shelf Takedown Request” has the meaning specified in Section 2.5(c).

 

“Short-Form Registrations” has the meaning specified in Section 2.1.

 

“Suspension Event” has the meaning specified in Section 2.7(b).

 

“Suspension Notice” has the meaning specified in Section 2.7(b).

 

“Suspension Period” has the meaning specified in Section 2.7(a).

 

“Underwritten Takedown” shall mean an underwritten public offering of
Registrable Securities pursuant to the Shelf Registration Statement as amended
or supplemented.

 

“Unit Purchase Options” shall mean the unit purchase options issued to the
underwriters (and their designees) in the Company’s initial public offering
pursuant to the First Unit Purchase Option dated as of March 22, 2012 and the
Second Unit Purchase Option dated as of March 22, 2012.

 

4

 

 

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

 

2. DEMAND REGISTRATIONS.

 

2.1. Requests for Registration. Subject to the terms and conditions of this
Agreement, Holders of Registrable Securities may request registration under the
Securities Act of all or any portion of their Registrable Securities on Form S-1
or Form F-1 or any similar long-form registration (“Long-Form Registrations”),
or, if then available, on Form S-3 or F-3 or any similar short-form registration
(“Short-Form Registrations”), in each case to the extent provided in Section
2.2, Section 2.3 or Section 2.4, as applicable. All registrations requested
pursuant to this Section 2.1 are referred to herein as “Demand Registrations.”
The Holders of a majority of the Registrable Securities making a Demand
Registration may request that the registration be made pursuant to Rule 415
under the Securities Act (a “Shelf Registration” and such registration
statement, a “Shelf Registration Statement”) and, if the Company is a WKSI at
the time any request for a Demand Registration is submitted to the Company, that
such Shelf Registration be made pursuant to an automatic shelf registration
statement (as defined in Rule 405 under the Securities Act) (an “Automatic Shelf
Registration Statement”). Within ten Business Days after the receipt of a
request relating to a Demand Registration, the Company shall give written notice
of the Demand Registration to all other Holders of Registrable Securities and,
subject to the terms of Section 2.5, shall include in such Demand Registration
(and in all related registrations and qualifications under state blue sky laws
and in any related underwritten offering) all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within seven Business Days after the receipt of the Company’s notice; provided
that, with the consent of the holders of at least a majority of the Registrable
Securities requesting the Demand Registration, the Company may provide notice of
such Demand Registration to all other holders of Registrable Securities within
three Business Days following the non-confidential filing of the registration
statement with respect to the Demand Registration so long as such registration
statement is not an Automatic Shelf Registration Statement. Each Holder agrees
that such Holder shall treat as confidential the receipt of the notice of Demand
Registration and shall not disclose or use the information contained in such
notice of Demand Registration without the prior written consent of the Company
until such time as the information contained therein is or becomes available to
the public generally, other than as a result of disclosure by the Holder in
breach of the terms of this Agreement.

 

2.2. Long-Form Registrations. The Holders of a majority of the Registrable
Securities shall be entitled to three Long-Form Registrations, whether or not
any offering pursuant to such registration is consummated. A registration shall
not count as one of the permitted Long-Form Registrations until it has become
effective. All Long-Form Registrations shall be underwritten registrations.

 

2.3. Short-Form Registrations. In addition to the Long-Form Registrations
provided pursuant to Section 2.2, the Holders of a majority of the Registrable
Securities shall be entitled to an unlimited number of Short-Form Registrations.
Demand Registrations shall be Short-Form Registrations whenever the Company is
permitted to use any applicable short form and if the managing underwriters (if
any) agree to the use of a Short-Form Registration. The Company shall use its
reasonable best efforts to make Short-Form Registrations available for the sale
of Registrable Securities.

 

5

 

 

2.4. Founder Demand Registration. The Holders of a majority of the Founder
Registrable Securities shall be entitled to two Demand Registrations; provided,
that the aggregate offering value of the Registrable Securities requested to be
registered in any Long-Form Registration must equal at least $10,000,000 in the
aggregate. A registration shall not count as one of the permitted Demand
Registrations until it has become effective.

 

2.5           Shelf Registrations.

 

(a)          

 

(i)          Subject to the availability of required financial information, as
promptly as practicable after the Company receives written notice of a request
for a Shelf Registration from holders of at least a majority of the Registrable
Securities, the Company shall prepare and file with the SEC, a Registration
Statement for an offering to be made on a delayed or continuous basis pursuant
to Rule 415 of the Securities Act registering the resale from time to time by
Holders of all of the Registrable Securities held by the Holders (the “Shelf
Registration Statement”). The Shelf Registration Statement shall be on Form S-3
or Form F-3 (if the Company is eligible to use Form S-3 or Form F-3) or another
appropriate form permitting registration of such Registrable Securities for
resale by such Holders. The Company shall use reasonable best efforts to cause
the Shelf Registration Statement to be declared effective under the Securities
Act as soon as possible after filing, and once effective, to keep the Shelf
Registration Statement continuously effective under the Securities Act at all
times for such time period as is specified in such request, or until the
expiration of the Effectiveness Period, whichever is earlier.

 

(ii)         Notwithstanding the foregoing, unless the Holders of a majority of
the Registrable Securities otherwise instruct the Company in writing, subject to
the availability of required financial information, the Company shall use its
reasonable best efforts to prepare a Shelf Registration Statement with respect
to all of the Registrable Securities (or such other number of Registrable
Securities specified in writing by the Holders of a majority of the Registrable
Securities) and use its reasonable best efforts to file such Shelf Registration
Statement with the SEC as soon as practicable following the Closing Date (as
defined in the Merger Agreement) but in any event no later than the expiration
of the Lock-Up Period.

 

(b)          A Shelf Registration Statement shall be on Form S-3 or Form F-3 (if
the Company is eligible to use Form S-3 or Form F-3) or another appropriate form
permitting registration of such Registrable Securities for resale by such
Holders. The Company shall use reasonable best efforts to cause a Shelf
Registration Statement to be declared effective under the Securities Act as soon
as possible after filing, and once effective, to keep such Shelf Registration
Statement continuously effective under the Securities Act at all times for such
time period as is specified in such request, or until the expiration of the
Effectiveness Period, whichever is earlier.

 

6

 

 

(c)          In the event that a Shelf Registration Statement is effective, the
Holders of a majority of the Registrable Securities covered by such Shelf
Registration Statement shall be entitled to an unlimited number of Underwritten
Takedowns, so long as the Shelf Registration Statement remains in effect;
provided, that the estimated market value of the Registrable Securities to be
sold in any Underwritten Takedown is at least $10,000,000 in the aggregate. The
requesting Holders shall make such election by delivering to the Company a
written request (a “Shelf Takedown Request”) for such offering specifying the
number of Registrable Securities available for sale pursuant to such Shelf
Registration Statement (the “Shelf Registrable Securities”) that the requesting
Holders desire to sell pursuant to such Underwritten Takedown. As promptly as
practicable, but at least 10 Business Days prior to the anticipated filing date
of the prospectus or prospectus supplement relating to such Underwritten
Takedown, the Company shall give written notice (the “Shelf Takedown Notice”) of
such Shelf Takedown Request to all other Holders of Shelf Registrable
Securities. The Company, subject to Sections 2.6 and 11.1 hereof, shall include
in such Underwritten Takedown the Shelf Registrable Securities of any Holder of
Shelf Registrable Securities that shall have made a written request to the
Company for inclusion in such Underwritten Takedown (which request shall specify
the maximum number of Shelf Registrable Securities intended to be disposed of by
such Holder) within seven Business Days after the receipt of the Shelf Takedown
Notice. The Company shall, as expeditiously as possible, use its reasonable best
efforts to facilitate such Underwritten Takedown, to the extent necessary to
permit the disposition (in accordance with the intended methods thereof as
aforesaid) of the Registrable Securities to be so offered. Each Holder agrees
that such Holder shall treat as confidential the receipt of the Shelf Takedown
Notice and shall not disclose or use the information contained in such Shelf
Takedown Notice without the prior written consent of the Company until such time
as the information contained therein is or becomes available to the public
generally, other than as a result of disclosure by the Holder in breach of the
terms of this Agreement.

 

(d)          Promptly after the expiration of the seven-Business Day-period
referred to in Section 2.5(c), the Company will notify all Holders of Shelf
Registrable Securities participating in the Underwritten Takedown of the
identities of the other participating Holders and the number of shares of
Registrable Securities requested to be included therein.

 

(e)          Notwithstanding the foregoing, if the Holders of a majority of the
Registrable Securities wish to engage in an underwritten block trade off of a
Shelf Registration Statement (either through filing an Automatic Shelf
Registration Statement or through a takedown from an already existing Shelf
Registration Statement), then notwithstanding the foregoing time periods, such
Holders only need to notify the Company of the block trade Underwritten Takedown
five Business Days prior to the day such offering is to commence and the Company
shall notify other Holders of Registrable Securities and such other Holders of
Registrable Securities must elect whether or not to participate two Business
Days prior to the day such offering is to commence, and the Company shall as
expeditiously as possible use its reasonable best efforts to facilitate such
offering (which may close as early as three Business Days after the date it
commences); provided that the Holders of a majority of the Registrable
Securities shall use reasonable best efforts to work with the Company and the
underwriters prior to making such request in order to facilitate preparation of
the registration statement, prospectus and other offering documentation related
to the underwritten block trade; provided, further, that Holders of Registrable
Securities (other than the Company’s executive officers and directors and
Holders that beneficially own 1% or more of the Company’s Ordinary Shares then
outstanding) shall be entitled to participate in a block trade Underwritten
Takedown only with the consent of the holders of a majority of the Registrable
Securities.

 

7

 

 

(f)          The Company shall, at the request of the Holders of a majority of
the Registrable Securities covered by a Shelf Registration Statement, file any
prospectus supplement or, if the applicable Shelf Registration Statement is an
Automatic Shelf Registration Statement, any post-effective amendments and
otherwise take any action necessary to include therein all disclosure and
language deemed necessary or advisable by the Holders of a majority of the
Registrable Securities, to effect such Underwritten Takedown.

 

2.6. Priority on Demand Registrations and Underwritten Takedowns. If the
managing underwriter in a Demand Registration (if it is an underwritten
offering) or an Underwritten Takedown advises the Company and the Requesting
Holder that, in its view, the number of shares of Registrable Securities
requested to be included in such underwritten offering exceeds the largest
number of shares that can be sold without having an adverse effect on such
offering, including the price at which such shares can be sold (the “Maximum
Offering Size”), the Company shall include in such underwritten offering, up to
the Maximum Offering Size, Registrable Securities requested to be included in
such Underwritten Takedown by all participating Holders and allocated pro rata
among the Holders thereof on the basis of the relative number of Registrable
Securities held by each such Holder at such time (it being understood that for
the purposes of calculating the relative number of Registrable Securities held
by any participating Holder, in the event such Holder owns any security of the
Company that may be converted, exercised or exchanged into Registrable
Securities, the relative number of Registrable Securities held by such Holder
shall be determined as if such Holder exercised such equity security on a
cashless exercise basis).

 

2.7. Restrictions on Demand Registration and Shelf Offerings.

 

(a)          The Company shall not be obligated to effect any Demand
Registration within six months after the effective date of a previous Demand
Registration. The Company may postpone, for up to 60 days from the date of the
request, the filing or the effectiveness of a registration statement for a
Demand Registration or suspend, for a period of up to 60 days from the date of
delivery of a Suspension Notice below (a “Suspension Period”), the use of a
prospectus that is part of a Shelf Registration Statement (and therefore suspend
sales of the Shelf Registrable Securities) by providing written notice to the
Holders of Registrable Securities if the Company’s board of directors determines
in its reasonable good faith judgment that the offer or sale of Registrable
Securities would reasonably be expected to have a material adverse effect on any
proposal or plan by the Company to engage in any material acquisition of assets
or stock (other than in the ordinary course of business) or any material merger,
consolidation, tender offer, recapitalization, reorganization or other
transaction involving the Company; provided that in such event, the Holders of
Registrable Securities shall be entitled to withdraw such request for a Demand
Registration or Underwritten Takedown and the Company shall pay all Registration
Expenses in connection with such Demand Registration or Underwritten Takedown
(it being further understood that a withdrawn request for a Demand Registration
or Underwritten Takedown shall not count as one of the permitted Demand
Registrations). The Company may delay a Demand Registration hereunder only once
in any twelve-month period. The Company may extend the Suspension Period of a
Shelf Registration Statement for an additional consecutive 60 days with the
consent of the Holders of a majority of the Registrable Securities registered
under the applicable Shelf Registration Statement, which consent shall not be
unreasonably withheld.

 

8

 

 

(b)          In the case of an event that causes the Company to suspend the use
of a Shelf Registration Statement as set forth in paragraph (a) above or
pursuant to Section 6.10 (a “Suspension Event”), the Company shall give a notice
to the Holders of Registrable Securities registered pursuant to such Shelf
Registration Statement (a “Suspension Notice”) to suspend sales of the
Registrable Securities and such notice shall state generally the basis for the
notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing. A Holder shall not effect any
sales of the Registrable Securities pursuant to such Shelf Registration
Statement (or such filings) at any time after it has received a Suspension
Notice from the Company and prior to receipt of an End of Suspension Notice.
Each Holder agrees that such Holder shall treat as confidential the receipt of
the Suspension Notice and shall not disclose or use the information contained in
such Suspension Notice without the prior written consent of the Company until
such time as the information contained therein is or becomes available to the
public generally, other than as a result of disclosure by the Holder in breach
of the terms of this Agreement. The Holders may recommence effecting sales of
the Registrable Securities pursuant to the Shelf Registration Statement (or such
filings) following further written notice to such effect (an “End of Suspension
Notice”) from the Company, which End of Suspension Notice shall be given by the
Company to the Holders and to the Holders’ counsel, if any, promptly following
the conclusion of any Suspension Event and its effect.

 

(c)          Notwithstanding any provision herein to the contrary, if the
Company shall give a Suspension Notice with respect to any Shelf Registration
Statement pursuant to this Section 2.7, the Company agrees that it shall extend
the period of time during which such Shelf Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from the date of receipt by the Holders of the Suspension Notice to and
including the date of receipt by the Holders of the End of Suspension Notice and
provide copies of the supplemented or amended prospectus necessary to resume
sales, with respect to each Suspension Event; provided that such period of time
shall not be extended beyond the date that there are no longer Registrable
Securities covered by such Shelf Registration Statement.

 

2.8. Selection of Underwriters. Holders holding a majority of the Registrable
Securities included in any Demand Registration shall have the right to select an
underwriter or underwriters to administer the offering, which underwriter or
underwriters shall be reasonably acceptable to the Company. In an Underwritten
Takedown, the Holders of a majority of the Registrable Securities participating
in such Underwritten Takedown shall have the right to select an underwriter or
underwriters to administer the Underwritten Takedown, which underwriter or
underwriters shall be reasonably acceptable to the Company. In connection with
an underwritten offering (including an Underwritten Takedown), the Company shall
enter into customary agreements (including an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of the Registrable Securities in such
underwritten offering, including, if necessary, the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with the Financial Industry Regulatory Authority, Inc.

 

2.9. Other Registration Rights. Except as provided in this Agreement, the
Company shall not grant to any persons the right to request the Company or any
subsidiary to register any capital stock of the Company or any subsidiary, or
any securities convertible or exchangeable into or exercisable for such
securities, without the prior written consent of the Holders of a majority of
the Registrable Securities.

 

9

 

 

3.          PIGGYBACK RIGHTS.

 

3.1           Right to Piggyback. If the Company proposes to register any of its
Ordinary Shares (other than in connection with a Demand Registration (which are
covered by Section 2) or registrations on Form S-4 or S-8 (or similar forms)
promulgated by the SEC and any successor or similar forms), and the registration
form to be used may be used for the registration of Registrable Securities (a
“Piggyback Registration”), the Company shall give prompt written notice to the
Holders of Registrable Securities (in any event within three Business Days after
the filing of the registration statement relating to the Piggyback
Registration), and subject to the terms of Section 3.2 and Section 3.3, shall
include in such Piggyback Registration (and in all related registrations or
qualifications under blue sky laws and in any related underwritten offering) all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within 20 days after delivery of the Company’s
notice.

 

3.2           Priority on Primary Registrations. If a Piggyback Registration is
an underwritten primary offering on behalf of the Company, and the managing
underwriter informs the Company that the number of shares held by the Holders
requested to be included exceeds the amount which can be sold in such offering
without adversely affecting the distribution of the shares being offered, the
Company shall include, (i) first, all of the shares the Company has proposed to
register; (ii) second, as many of the Registrable Securities, allocated pro rata
among the Holders thereof on the basis of the relative number of Registrable
Securities held by each such Holder at such time, as can be included without
adversely affecting such distribution (it being understood that for the purposes
of calculating the relative number of Registrable Securities held by any
participating Holder, in the event such Holder owns any security of the Company
that may be converted, exercised or exchanged into Registrable Securities, the
relative number of Registrable Securities held by such Holder shall be
determined as if such Holder exercised such equity security on a cashless
exercise basis); and (iii) third, any other Ordinary Shares proposed to be
included in such offering. Registrable Securities beneficially owned by any
executive officer of the Company shall not be eligible to be included in any
primary offering of Ordinary Shares without the Company’s consent.

 

3.3           Priority on Secondary Registrations. If a Piggyback Registration
is an underwritten secondary offering on behalf of holders of the Company’s
securities (for the avoidance of doubt, other than Holders hereunder), and the
managing underwriter informs the Company that the number of shares required to
be included in such registration exceeds the amount which can be sold in such
offering without adversely affecting the distribution of the shares being
offered, the Company shall include, (i) first, the securities requested to be
included therein by the holders initially requesting such registration (for the
avoidance of doubt, other than Holders hereunder) and the Registrable Securities
requested to be included in such registration, allocated pro rata among the
holders thereof on the basis of the relative number of securities held by each
such holder at such time, as can be included without adversely affecting such
distribution (it being understood that for the purposes of calculating the
relative number of securities held by any participating holder, in the event
such holder owns any security of the Company that may be converted, exercised or
exchanged into Ordinary Shares, the relative number of Ordinary Shares held by
such holder shall be determined as if such holder exercised such equity security
on a cashless exercise basis); and (ii) second, any other Ordinary Shares
proposed to be included in such offering.

 

10

 

 

4. HOLDBACK AGREEMENT.

 

4.1. Holders of Registrable Securities. In connection with any underwritten
Public Offering of Registrable Securities, each Holder of Registrable Securities
agrees to enter into any holdback, lockup or similar agreement requested by the
underwriters managing such Public Offering in such form as agreed to by the
Holders of a majority of Registrable Securities participating in such Public
Offering.

 

4.2. The Company. In connection with any underwritten Public Offering of
Registrable Securities, the Company (i) shall not effect any public sale or
distribution of its equity securities, or any securities convertible into or
exchangeable or exercisable for such securities, during the period commencing on
the earlier of the date on which the Company gives notice to the Holders of
Registrable Securities that a preliminary prospectus has been circulated for
such Public Offering or the “pricing” of such offering and continuing to the
date that is 90 days following the date of the final prospectus for such Public
Offering (the “Holdback Period”), unless the underwriters managing the Public
Offering otherwise agree in writing and (ii) shall use its best efforts to cause
(A) each holder of at least five percent (5%) (on a fully-diluted basis) of its
Ordinary Shares, or any securities convertible into or exchangeable or
exercisable for Ordinary Shares, purchased from the Company at any time after
the date of this Agreement (other than in a Public Offering) and (B) each of its
directors and executive officers to agree to not effect any public sale or
distribution of the Company’s equity securities, or any securities convertible
into or exchangeable or exercisable for such securities, during the Holdback
Period, except as part of such underwritten registration, if otherwise
permitted, unless the underwriters managing the Public Offering otherwise agree
in writing.

 

5. Expenses of Registration.

 

5.1           All Registration Expenses incurred in connection with the
performance of the Company’s obligations under Sections 2 and 3 shall be borne
by the Company.

 

5.2           In connection with each Demand Registration, each Piggyback
Registration and each Underwritten Takedown, the Company shall reimburse the
Holders of Registrable Securities included in such registration for the
reasonable fees and disbursements of one counsel chosen by the Holders of a
majority of the Registrable Securities included in such registration or
participating in such Underwritten Takedown and disbursements of each additional
counsel retained by any Holder of Registrable Securities for the purpose of
rendering a legal opinion on behalf of such Holder in connection with any Demand
Registration, Piggyback Registration or Underwritten Takedown.

 



11

 

 

6. Registration Procedures.

 

The Company shall keep each Holder advised in writing as to the initiation of
the registrations described in Sections 2 and 3 and as to the completion
thereof. Whenever the Holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement or have
initiated an Underwritten Takedown, the Company shall use its reasonable best
efforts to effect the registration and the sale of such Registrable Securities
in accordance with the intended method of disposition thereof held by a Holder
of Registrable Securities requesting registration, and pursuant thereto the
Company shall at its expense:

 

6.1           upon written request, before filing any Registration Statement or
Prospectus or any amendments or supplements thereto with the SEC, furnish to the
Holders copies of all such documents proposed to be filed and use reasonable
efforts to reflect in each such document when so filed with the SEC such
comments as the Holders reasonably shall propose within one Business Day of the
delivery of such copies to the Holders;

 

6.2           subject to Section 2.7 and Section 6.10, prepare and file with the
SEC such amendments and post-effective amendments to each Shelf Registration
Statement as may be necessary to keep such Shelf Registration Statement
continuously effective for the Effectiveness Period; cause the related
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act; and use reasonable efforts to comply with the
provisions of the Securities Act applicable to it;

 

6.3           prior to any public offering of Registrable Securities, use its
reasonable best efforts to (i) register or qualify the Registrable Securities
covered by the Registration Statement under such securities or “blue sky” laws
of such jurisdictions in the United States as the Holders of Registrable
Securities included in such Registration Statement (in light of their intended
plan of distribution) may request and (ii) take such action necessary to cause
such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be necessary or advisable to enable the
Holders of Registrable Securities included in such Registration Statement to
consummate the disposition of such Registrable Securities in such jurisdictions;
provided, however, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify or take any action to which it would be subject to general service of
process or taxation in any such jurisdiction where it is not then otherwise so
subject;

 

6.4           cause all such Registrable Securities registered pursuant hereto
to be listed on each securities exchange or over-the counter market on which
similar securities issued by the Company are then listed or, if no securities
are then listed, on the NASDAQ Stock Market;

 

6.5           provide a transfer agent and registrar for all such Registrable
Securities no later than the effective date of such Registration Statement;

 

6.6           as promptly as reasonably practicable, but within three (3)
Business Days in any event, give notice to the Holders (1) when any Prospectus,
Prospectus supplement, Registration Statement or post-effective amendment to a
Registration Statement has been filed with the SEC and, with respect to a
Registration Statement or any post-effective amendment, when the same has been
declared effective (provided, however, that the Company shall not be required by
this clause (1) to notify the Holders of the filing of a Prospectus supplement
that does nothing more substantive than name one or more Holders as selling
security holders), and (2) of any request, following the effectiveness of a
Registration Statement under the Securities Act, by the SEC or any other federal
or state governmental authority for amendments or supplements to such
Registration Statement or related Prospectus or for additional information;

 

12

 

 

6.7           in the case of a Shelf Registration Statement, notify the Holders
in writing of the effectiveness of the Shelf Registration Statement and furnish
to the Holders, without charge, such number of copies of the Shelf Registration
Statement (including any amendments, supplements and exhibits), the Prospectus
contained therein (including each preliminary prospectus and all related
amendments and supplements) and such other documents as the Holders may
reasonably request in order to facilitate the sale of the Registrable Securities
in the manner described in the Shelf Registration Statement;

 

6.8           in the case of a Shelf Registration Statement, subject to the
provisions of Section 2.7 above and Section 6.10 below, the Company shall
promptly prepare and file with the SEC from time to time such amendments and
supplements to the Shelf Registration Statement and Prospectus used in
connection therewith as may be necessary to keep the Shelf Registration
Statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all the Registrable Securities during the
Effectiveness Period;

 

6.9           give notice to the Holders within one (1) Business Day following
notice to the Company (1) of the issuance by the SEC or any other federal or
state governmental authority of any stop order or injunction suspending or
enjoining the use of any Prospectus or the effectiveness of a Registration
Statement or the initiation or threatening of any proceedings for that purpose,
(2) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (3) of the happening of any
event that makes any statement made in a Registration Statement or the related
Prospectus untrue in any material respect or that requires changes in order to
make the statements therein not misleading;

 

6.10         Subject to Section 2.7, at the request of any Holder of Registrable
Securities included in such Registration Statement, prepare and file a
post-effective amendment to such Registration Statement or a supplement to the
related Prospectus or any document incorporated therein by reference, or file
any other required document that would be incorporated by reference into such
Registration Statement and Prospectus, so that such Registration Statement does
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that such Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, in the case of a
post-effective amendment to a Registration Statement, subject to Section 2.7,
use commercially reasonable efforts to cause it to be declared effective as
promptly as is reasonably practicable, and give to the Holders listed as selling
security holders in such Prospectus a Suspension Notice, and, upon receipt of
any Suspension Notice, each such Holder agrees not to sell any Registrable
Securities pursuant to the Registration Statement until such Holder’s receipt of
copies of the supplemented or amended Prospectus or until it receives an End of
Suspension Notice, and has received copies of any additional or supplemental
filings that are incorporated or deemed incorporated by reference in such
Prospectus. The Company shall use its reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of the Registration
Statement as promptly as possible (and promptly notify in writing each Holder
covered by such Registration Statement of the withdrawal of any such order),
except to the extent provided in Section 2.7.

 

13

 

 

6.11         in the event of any underwritten public offering of Registrable
Securities, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter(s) of such
offering. Each Holder participating in such underwriting shall also enter into
and perform its obligations under such an underwriting agreement. The Company
shall, if requested by the managing underwriter or underwriters or any Holder of
Registrable Securities included in such offering, promptly incorporate in a
prospectus supplement or post-effective amendment such information as such
managing underwriter or underwriters or any Holder of Registrable Securities
reasonably requests to be included therein, and which is reasonably related to
the offering of such Registrable Securities, including, without limitation, with
respect to the Registrable Securities being sold by such Holder to such
underwriter or underwriters, the purchase price being paid therefor by such
underwriter or underwriters and any other terms of an underwritten offering of
the Registrable Securities to be sold in such offering, and the Company shall
promptly make all required filings of such prospectus supplement or
post-effective amendment;

 

6.12         furnish to each Holder of Registrable Securities included in any
Registration Statement a signed counterpart, addressed to such Holder, of (1)
any opinion of counsel to the Company delivered to any underwriter dated the
effective date of the Registration Statement or, in the event of an underwritten
offering, the date of the closing under the applicable underwriting agreement,
in customary form, scope, and substance, at a minimum to the effect that the
Registration Statement has been declared effective and that no stop order is in
effect, which counsel and opinions shall be reasonably satisfactory to a
majority of the Holders and their counsel and (2) any comfort letter from the
Company’s independent public accountants delivered to any underwriter in
customary form and covering such matters of the type customarily covered by
comfort letters as the managing underwriter or underwriters reasonably request.
In the event no legal opinion is delivered to any underwriter, the Company shall
furnish to each Holder of Registrable Securities included in such Registration
Statement, at any time that such Holder elects to use a Prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such Prospectus has been declared effective and that no stop order is
in effect;

 

6.13         fully cooperate, and cause each of its principal executive officer,
principal financial officer, principal accounting officer, and all other
officers and members of the management to fully cooperate in any offering of
Registrable Securities hereunder, which cooperation shall include, without
limitation, the preparation of the Registration Statement with respect to such
offering and all other offering materials and related documents, and
participation in meetings with underwriters, attorneys, accountants and
potential stockholders;

 

14

 

 

6.14         make available for inspection by the Holders of Registrable
Securities included in such Registration Statement, any underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant, or other professional retained by any Holder of
Registrable Securities included in such Registration Statement or any
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors,
and employees and the independent public accountants who have certified its
financial statements to make themselves available to discuss the business of the
Company and to supply all information reasonably requested by any such Holder,
underwriter, attorney, accountant or agent in connection with such Registration
Statement as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, and employees to
supply all information requested by any of them in connection with such
Registration Statement;

 

6.15         cooperate with each Holder of Registrable Securities and each
underwriter or agent, if any, participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with the Financial Industry Regulatory Authority,
Inc., and use its reasonable best efforts to make or cause to be made any
filings required to be made by an issuer with the Financial Industry Regulatory
Authority, Inc. in connection with the filing of any Registration Statement;

 

6.16         in the event of any underwritten public offering of Registrable
Securities, cause senior executive officers of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
managing underwriter in any such underwritten offering and otherwise to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto;

 

6.17         if the Company files an Automatic Shelf Registration Statement
covering any Registrable Securities, use its reasonable best efforts to remain a
WKSI (and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective;

 

6.18         if the Company does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold;

 

6.19         during the Effectiveness Period, if at any time when the Company is
required to re-evaluate its WKSI status the Company determines that it is not a
WKSI, use its reasonable best efforts to refile the Shelf Registration Statement
on Form S-3 or Form F-3 and, if such form is not available, Form S-1 or Form
F-1, and keep such registration statement effective during the Effectiveness
Period; and

 

6.20         otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such registration.

 



15

 

 

7. INDEMNIFICATION.

 

7.1. The Company agrees to indemnify and hold harmless each Holder, the
partners, members, officers, directors, stockholders, legal counsel and
accountants of each Holder and any other person, if any, who controls each
Holder within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act against any and all loss, liability, claim,
damage and expense whatsoever, as incurred, arising out of any untrue statement
or alleged untrue statement of a material fact contained in any Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary in order
to make the statements therein not misleading or arising out of any untrue
statement or alleged untrue statement of a material fact included in any
preliminary prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this Section 7 shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information about any Holder furnished to
the Company by or on behalf of such Holder expressly for use in the Registration
Statement (or any amendment thereto), or any preliminary prospectus or the
Prospectus (or any amendment or supplement thereto).

 

7.2 Each Holder agrees to indemnify and hold harmless the Company, and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act severally and not
jointly against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 7.1, as incurred, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement (or any amendment thereto) or any preliminary
prospectus or the Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with written information about such Holder
furnished to the Company by or on behalf of such Holder expressly for use in the
Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto).

 

7.3. Each party entitled to indemnification under this Section 7 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be withheld unreasonably), and the Indemnified Party may participate in such
defense at such Indemnified Party’s expense. The failure of any Indemnified
Party to give notice as provided herein shall relieve the Indemnifying Party of
its obligations under this Section 7 only if such failure is materially
prejudicial to the ability of the Indemnifying Party to defend such action, and
such failure shall in no event relieve the Indemnifying Party of any liability
that he or it may have to any Indemnified Party otherwise than under this
Section 7. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability with respect to such claim or
litigation.

 

16

 

 

7.4. If the indemnification provided under this Section 7 hereof from the
Indemnifying Party is unavailable or insufficient to hold harmless an
Indemnified Party in respect of any loss, liability, claim, damage and expense
referred to herein, then the Indemnifying Party, in lieu of indemnifying the
Indemnified Party, shall contribute to the amount paid or payable by the
Indemnified Party as a result of such loss, liability, claim, damage and expense
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and the Indemnified Party, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, was
made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the Indemnifying Party’s and Indemnified Party’s relative
intent, knowledge, access to information and opportunity to correct or prevent
such action; provided, however, that the liability of any Holder under this
Section 7.4 shall be limited to the amount of the net proceeds received by such
Holder in such offering giving rise to such liability. The amount paid or
payable by a party as a result of the losses or other liabilities referred to
above shall be deemed to include, subject to the limitations set forth in
Sections 7.1, 7.2 and 7.3 above, any legal or other fees, charges or expenses
reasonably incurred by such party in connection with any investigation or
proceeding. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 7.4 were determined by pro rata allocation
or by any other method of allocation, which does not take account of the
equitable considerations referred to in this Section 7.4. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution pursuant to this Section 7.4
from any person who was not guilty of such fraudulent misrepresentation.

 

7.5. The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities by such
Indemnified Party.

 

8. Information by Holders and Other Shareholders.

 

Each Holder shall furnish to the Company such information regarding such Holder
and the distribution proposed by such Holder as the Company may reasonably
request in writing and as shall be required in connection with any Registration
Statement.

 

9. Rule 144 Reporting.

 

With a view to making available the benefits of certain rules and regulations of
the SEC that may permit the sale of the Ordinary Shares to the public without
registration, the Company shall for so long as Registrable Securities are
outstanding:

 

(a)          make and keep public information available as those terms are
understood and defined in Rule 144;

 

(b)          file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Securities
Exchange Act; and

 

(c)          so long as any Holder owns any securities constituting or
representing Registrable Securities, furnish to such Holder upon request a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144, and of the Securities Act and the Securities Exchange
Act.

 

17

 

 

10. Removal of Legends.

 

If requested by a Holder, the Company shall cooperate with such Holder and the
Company’s transfer agent to facilitate the timely preparation and delivery of
certificates (or execution of a book entry transfer) representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates or transfer shall be free, to the extent permitted
by applicable law and permissible under the terms of the Merger Agreement, of
all restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may reasonably
request.

 

11. Underwritten Offerings.

 

11.1         Underwriting Arrangements. No Holder of Registrable Securities may
participate in any offering hereunder which is underwritten unless such Holder
(i) agrees to sell such Holder’s securities on the basis provided in any
underwriting arrangements approved by the person or persons entitled hereunder
to approve such arrangements (including, without limitation, pursuant to any
over-allotment or “green shoe” option requested by the underwriters; provided
that no Holder of Registrable Securities shall be required to sell more than the
number of Registrable Securities such Holder has requested to include) and (ii)
completes and executes all questionnaires, powers of attorney, custody
agreements, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements. Each Holder of Registrable
Securities shall execute and deliver such other agreements as may be reasonably
requested by the Company and the lead managing underwriter(s) that are
consistent with such Holder’s obligations under Section 4 and this Section 11.1
or that are necessary to give further effect thereto.

 

11.2         Price and Underwriting Discounts. In the case of an underwritten
Demand Registration or Underwritten Takedown requested by Holders pursuant to
this Agreement, the price, underwriting discount and other financial terms of
the related underwriting agreement for the Registrable Securities shall be
determined by the Holders of a majority of the Registrable Securities included
in such underwritten offering.

 

12. MISCELLANEOUS.

 

12.1         Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, by electronic
facsimile transfer or by courier guaranteeing overnight delivery, and shall be
deemed given (i) when made, if made by hand delivery, (ii) upon confirmation, if
made by electronic facsimile transfer, (iii) one (1) Business Day after being
deposited with such courier, if made by overnight courier, to the parties as
follows:

 

(a)          if to a Holder, at the address for such Holder then appearing in
the books of the Company;

 

(b)          If to the Company, to:

 

Tecnoglass Inc.

Avenida Circunvalar a 100 mts de la Via 40

 

18

 

 

Barrio Las Flores Barranquilla

Colombia

Facsimile: [____________]

Attention: Chief Financial Officer

 

12.2 Governing Law. This Agreement shall be governed and construed under the
laws of the State of Delaware, without regard to conflicts of laws and
principles thereof.

 

12.3 Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit and be enforceable by the Company and its
successors and assigns and the Holders of Registrable Securities and their
respective successors and permitted assigns (whether so expressed or not). In
addition, whether or not any express assignment has been made, the provisions of
this Agreement which are for the benefit of purchasers or Holders of Registrable
Securities are also for the benefit of, and enforceable by, any subsequent
Holder of Registrable Securities.

 

12.4 Additional Parties. Subject to the prior written consent of the Company and
Holders of a majority of the Registrable Securities, the Company may permit any
Person who acquires Ordinary Shares or rights to acquire Ordinary Shares from an
existing Holder after the date hereof to become a party to this Agreement and to
succeed to all of the rights and obligations of a “Holder of Registrable
Securities” under this Agreement by obtaining an executed Addendum Agreement to
this Agreement from such Person in the form of Exhibit A attached hereto (an
“Addendum Agreement”). Upon the execution and delivery of an Addendum Agreement
by such Person, the Ordinary Shares acquired by such Person shall constitute
Registrable Securities and such Person shall be a Holder of Registrable
Securities under this Agreement with respect to the acquired Ordinary Shares,
and the Company shall add such Person’s name and address to the Schedule of
Investors hereto and circulate such information to the parties to this
Agreement.

 

12.5 Captions. The captions of the several sections and paragraphs of this
Agreement are included for reference only and shall not limit or otherwise
affect the meaning thereof.

 

12.6 Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Company and Holders of a majority of the Registrable Securities;
provided that no such amendment, modification or waiver that would materially
and adversely affect a Holder or group of Holders of Registrable Securities in a
manner materially different than any other Holder or group of Holders of
Registrable Securities (other than amendments and modifications required to
implement the provisions of Section 12.4), shall be effective against such
Holder or group of Holders of Registrable Securities without the consent of the
Holders of a majority of the Registrable Securities that are held by the group
of Holders that is materially and adversely affected thereby. The failure or
delay of any Person to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such Person thereafter to enforce each and every provision of this
Agreement in accordance with its terms. A waiver or consent to or of any breach
or default by any Person in the performance by that Person of his, her or its
obligations under this Agreement shall not be deemed to be a consent or waiver
to or of any other breach or default in the performance by that Person of the
same or any other obligations of that Person under this Agreement.

 

19

 

 

12.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute but one and the same instrument.

 

12.8 Remedies. The parties to this Agreement shall be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

 

12.9 Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, it being intended that all of the rights and privileges
of the parties hereto shall be enforceable to the fullest extent permitted by
law.

 

12.10 No Recourse. Notwithstanding anything to the contrary in this Agreement,
the Company and each Holder of Registrable Securities agrees and acknowledges
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement, shall be had against any current or future
director, officer, employee, general or limited partner or member of any Holder
of Registrable Securities or of any Affiliate or assignee thereof, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Holder of Registrable Securities or any current or future
member of any Holder of Registrable Securities or any current or future
director, officer, employee, partner or member of any Holder of Registrable
Securities or of any Affiliate or assignee thereof, as such for any obligation
of any Holder of Registrable Securities under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.

 

12.11 Entire Agreement. This Agreement is intended by the parties hereto as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and the registration rights
granted by the Company with respect to the Registrable Securities.

 

20

 

 

12.12 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any registration filed by the Company for the
sale of securities for its own account or for the account of any other person.
This Agreement supersedes any other registration rights agreement or similar
agreement with any Holder, including, without limitation, the Prior Agreement,
and the Prior Agreement is hereby terminated. After the date of this Agreement,
the Company shall not enter into any agreement with any Holder or prospective
Holder of any securities of the Company that would grant such Holder
registration rights on a parity with or senior to those granted to the Holders
hereunder without the prior written consent of the Holders at the time in
question.

 

12.13 Further Assurances. At any time or from time to time after the date
hereof, the parties hereto agree to cooperate with each other, and at the
request of any other party, to execute and deliver any further instruments or
documents and to take all such further action as the other party may reasonably
request in order to evidence or effect the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

 

12.14 No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the Holders of Registrable Securities in this Agreement.

 

[SIGNATURES APPEAR ON SUCCEEDING PAGES]

 

21

 

 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement on the date first written above.

 

  COMPANY:       TECNOGLASS INC.       By: /s/ B. Luke Weil   Name: B. Luke Weil
  Title: Chief Executive Officer       HOLDERS:       CHILD’S TRUST F/B/O
FRANCESCA
WEIL U/A DATED MARCH 4, 2010       By: /s/ John C. Novogrod   Name: John C.
Novogrod   Title: Trustee       CHILD’S TRUST F/B/O ALEXANDER
WEIL U/A DATED MARCH 4, 2010       By: /s/ John C. Novogrod   Name: John C.
Novogrod   Title: Trustee       CHILD’S TRUST F/B/O BENJAMIN
LUKE WEIL U/A DATED MARCH 4,
2010       By: /s/ John C. Novogrod   Name: John C. Novogrod   Title: Trustee  
    /s/ B. Luke Weil   Name: B. Luke Weil       /s/ Julio A. Torres   Name:
Julio A. Torres

 

 

 

 

  /s/ Martha L. Byorum   Name: Martha L. Byorum       CAPITAL ADVISORY PARTNERS
L.A.       By: /s/ Carolina Suarez   Name: Carolina Suarez   Title: Legal
Representative       /s/ Eduardo Robayo   Name: Eduardo Robayo       LWEH LLC  
    By: /s/ A. Lorne Weil   Name: A. Lorne Weil   Title: Initial Stockholder    
  /s/ Robert Stevens   Name: Robert Stevens       /s/ Eric Carrera   Name: Eric
Carrera       EARLYBIRDCAPITAL, INC.       By: /s/ Steven Levine   Name: Steven
Levine   Title: CEO       GRAUBARD MILLER       By: /s/ Jeff Gallant   Name:
Jeff Gallant   Title: Partner

 

 

 

 

  A. LORNE WEIL 2006 IRREVOCABLE   TRUST – FAMILY INVESTMENT   TRUST       By:
/s/ William M. Hearn   Name: William M. Hearn   Title: Senior Vice President    
  /s/ Marjorie Hernandez   Name: Marjorie Hernandez

 

 

 

 

  Jose Daes, on behalf of himself and as   Representative for Energy Holding  
Corporation       By: /s/ Jose Daes   Name:  Jose Daes   Its: Representative

 

 

 

 

Schedule of Investors

 

Name:   Address:       Child Trust f/b/o Francesca Weil u/a dated March 4, 2010
 

John C. Novogrod

1177 Avenue of the Americas

New York, New York 10036

      Child Trust f/b/o Alexander Weil u/a dated March 4, 2010  

John C. Novogrod

1177 Avenue of the Americas

New York, New York 10036

      Child Trust f/b/o Benjamin Luke Weil u/a dated March 4, 2010  

John C. Novogrod

1177 Avenue of the Americas

New York, New York 10036

      B. Luke Weil  

[___________]

[___________]

      Julio A. Torres  

13621 Deering Bay Drive #404

Coral Gables, FL, 33158 

      Martha L. Byorum  

[___________]

[___________]

     

Capital Advisory Partners L.A.

 

 

Carrera 10 # 28-49

Torre A, Oficina 20-05

Bogotá, Colombia

     

Eduardo Robayo

 

 

Carrera 7 No. 93A- 35

Torre A , Apt 505

Bogota, Colombia 

     

LWEH LLC

 

 

[___________]

[___________]

     

Robert Stevens

 

 

[___________]

[___________]

     

Eric Carrera

 

 

2 Beachway

Port Washington, NY 11050

     

EarlyBirdCapital, Inc.

 

 

275 Madison Avenue, 27th Floor

New York, New York 10016

Attn: Steven Levine

 

 

 

 

Name:   Address:

Graubard Miller

 

 

The Chrysler Building

405 Lexington Ave.

New York, New York 10174

Attn: David Alan Miller, Esq.

     

A. Lorne Weil 2006 Irrevocable Trust – Family
Investment Trust

 

 

c/o William M. Hearn 

Senior Vice President 

Neuberger Berman Trust Company 

919 N. Market Street, Suite 506 

Wilmington, DE 19801 

      Marjorie Hernandez  

HSBC Bank USA

452 Fifth Ave

New York, NY 10018 

      Energy Holding Corporation  

Avalon Management Limited

Landmark Square, 1st Floor

64 Earth Close, West Bay Beach South

P.O. Box 715

Grand Cayman KY1-1107, Cayman Islands

Attention: Jose Daes, Representative

 

 

 

 

Exhibit A

 

Addendum Agreement

 

This Addendum Agreement (“Addendum Agreement”) is executed on _______, 20__, by
the undersigned (the “New Holder”) pursuant to the terms of that certain Amended
and Restated Registration Rights Agreement dated as of December 20, 2013 (the
“Agreement”), by and among the Company and the Holders identified therein, as
such Agreement may be amended, supplemented or otherwise modified from time to
time. Capitalized terms used but not defined in this Addendum Agreement shall
have the respective meanings ascribed to such terms in the Agreement. By the
execution of this Addendum Agreement, the New Holder agrees as follows:

 

1.1Acknowledgment. New Holder acknowledges that New Holder is acquiring certain
Ordinary Shares of the Company (the “Stock”) [or other equity securities of the
Company that are convertible, exercisable or exchangeable for Ordinary Shares of
the Company (the “Convertible Securities”)] as a transferee of such Stock [or
Convertible Securities] from a party in such party’s capacity as a “Holder”
under the Agreement, and after such transfer, New Holder shall be considered a
“Holder” for all purposes under the Agreement.

 

1.2Agreement. New Holder hereby (a) agrees that the Stock [or Convertible
Securities] shall be bound by and subject to the terms of the Agreement and (b)
adopts the Agreement with the same force and effect as if the New Holder were
originally a party thereto.

 

1.3Notice. Any notice required or permitted by the Agreement shall be given to
New Holder at the address or facsimile number listed below New Holder’s
signature below.

 

NEW HOLDER:   ACCEPTED AND AGREED:       Print Name:       TECNOGLASS INC.      
  By:     By:             Name:     Name:             Title:     Title:        
  Address:                  

 

Facsimile Number:      

 

 

 